Name: Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy;  agricultural policy;  prices
 Date Published: nan

 5. 7 . 82 Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 14 (7) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 3605/81 (4), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 291 5/79 (^ as last amended by Regulation (EEC) No 1463/82 (% provides for specific levies on certain cheeses from non-member countries ; Whereas the conditions for admission to the tariff headings given for most of these cheeses are laid down in Commission Regulation (EEC) No 1054/68 Q, as last amended by Regulation (EEC) No 584/82 (8), and in Commission Regulation (EEC) No 2965/79 (9), as last amended by Regulation (EEC) No 1898/81 ( l0) ; whereas, as a result of the most recent amendment to Regulation (EEC) No 2915/79 , admission to tariff headings is no longer the sole factor to be considered for the purposes of applying the specific levy ; whereas, therefore, the Commission Regulations in this field should be amended ; Whereas, for the sake of clarity and administrative efficiency, all the provisions relating to application of the specific levy should be brought together in a single Regulation ; Whereas the detailed description of goods complicates the import procedure ; whereas the import procedure could be considerably simplified if the exporting country gave an assurance that the product exported met the description of the goods in question ; whereas, therefore, a product should not qualify for the specific levy unless it is accompanied by a certificate issued in a prescribed form on the responsibility of the export ­ ing country and providing the said assurance ; whereas this system of certificates is also used by non-member countries to monitor compliance with tariff quotas ; whereas, consequently, no Community system need be introduced for this purpose ; Whereas Commission Regulation (EEC) No 1055/ 68 (u ), as amended by Regulation (EEC) No 2751 / 80 (12), sets the fixed amount representing delivery costs to Community customs territory in respect of certain cheeses from Finland ; whereas this fixed amount is no longer a factor to be taken into con ­ sideration in respect of import of cheese from Finland ; whereas the Regulation in question should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 106, 12. 5 . 1971 , p . 1 . O OJ No L 362, 17. 12. 1981 , p . 2. O OJ No L 329, 24. 12. 1979, p . 1 . ( «) OJ No L 159, 10 . 6 . 1982, p . 1 . o OJ No L 179, 25. 7. 1968 , p . 25. ( «) OJ No L 70, 13 . 3 . 1982, p . 9 . 0 OJ No L 336, 29 . 12 . 1979, p . 15 . (10) OJ No L 188 , 10 . 7 . 1981 , p . 14 . (") OJ No L 179, 25 . 7 . 1968 , p . 27 . ( 12) OJ No L 284, 29 . 10 . 1980, p . 28 . No L 196/2 Official Journal of the European Communities 5. 7 . 82 Article 5HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies applicable to the products listed in Annex II to Regulation (EEC) No 2915/79 shall be those listed in Annex I to this Regulation . 2 . The products listed in Annex I shall qualify for the abovementioned import levies only on production of an IMA 1 certificate drawn up according to the specimen in Annex II, subject to compliance with the conditions laid down in this Regulation . 1 . A certificate shall be valid only if duly completed and authenticated by an issuing agency listed in Annex IV. 2. The certificate shall be regarded as duly authenti ­ cated when it shows the date and place of issue, is stamped by the issuing agency and bears the signature or signatures of the person or persons qualified to sign it . 3 . A certificate on which the free-at-frontier price must be shown shall be regarded as valid even where the free-at-frontier value to be observed has altered during the period between the issue of the certificate and the placing of the product into free circulation in the Community, provided that : (a) the free-at-frontier price shown on the certificate is not less than the free-at-frontier value applicable on the date of issue ; 3 . Admission :  to subheading 04.02 B I a) of the Common Customs Tariff of special milk for infants, in hermetically sealed containers of a net content not exceeding 500 grams and with a fat content, by weight, exceeding 10 % but not exceeding 27 % , and  of Glarus herb cheese (known as Schabziger), to subheading 04.04 B of the Common Customs Tariff made from skimmed milk with finely ­ ground herbs added, shall be subject to production of the certificate referred to in paragraph 2 and to compliance with the condi ­ tions laid down in this Regulation . and (b) the certificate was issued less than a month before the change in the free-at-frontier value . Article 6 Article 2 1 . An issuing agency may be listed in Annex IV only if : (a) it is recognized as such by the exporting country ; (b) it undertakes to verify the particulars set out in the certificates ; (c) it undertakes to supply the Commission and the Member States, upon request, with any information that may be required to assess the particulars set out in the certificates . 2 . Annex IV shall be revised when the condition referred to in paragraph 1 (a) is no longer fulfilled or when an issuing agency does not fulfil one of the obli ­ gations it has undertaken . 1 . The dimensions of the form referred to in Article 1 (2) shall be 210 x 297 mm. The paper used shall weigh at least 40 g/m2 and shall be white in colour. 2 . The forms shall be printed and completed in an official Community language . They may also be printed and completed in an official language of the exporting country in addition to an official Commu ­ nity language . 3 . The form shall be completed, either in typescript or in manuscript . Block letters shall be used for forms completed in manuscript . 4 . Each certificate shall bear a serial number allo ­ cated to it by the issuing agency. Article 7 Article 3 Member States shall take the measures necessary to check that the system of certificates established by this Regulation is operating correctly. Article 8 1 . A separate certificate must be drawn up for each type and each form of presentation of the products referred to in Article 1 . 2 . The certificate must contain, in respect of each type and each form of presentation , the particulars set out in Annex III . No monetary compensatory amounts shall apply when the products specified in Annex I (a), (b), (d), (e), (f), (g), (i), (k), (1), and (m) are put into free circulation . Article 4 Article 9 Regulations (EEC) No 1054/68 , (EEC) No 1055/68 and (EEC) No 2965/79 are hereby repealed . Within three months of the date of issue of the certifi ­ cate, the original thereof shall be presented to the customs authorities of the importing Member State, together with the products to which it relates, except in unforeseeable circumstances or in cases of force majeure. Article 10 This Regulation shall enter into force on 5 July 1982. 5. 7. 82 Official Journal of the European Communities No L 196/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1982. For the Commission Poul DALSAGER Member of the Commission No L 196/4 Official Journal of the European Communities 5. 7. 82 ANNEX I CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (a) ex 04.04 A Emmentaler, GruyÃ ¨re , Sbrinz, Appenzell, Vacherin fribour ­ geois and TÃ ªte de moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others :  Whole cheeses with rind (') (a), of a free-at-frontier value (2) of not less than 34846 ECU but less than 372-64 ECU per 100 kg net weight,  Pieces packed in vacuum or in inert gas, with rind (') (a) on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 372-64 ECU but less than 396-82 ECU per 100 kg net weight Switzerland 18-13 (b) ex 04.04 A Emmentaler, GruyÃ ¨re, Sbrinz, Appenzell , Vacherin fribour ­ geois and TÃ ªte de Moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois , and at least three months in the case of the others :  Whole cheeses with rind (') (a), of a free-at-frontier value (2), not less than 372-64 ECU per 100 kg net weight,  Pieces packed in vacuum or in inert gas (3), with rind (') (a) on at least one side , of a net weight of not less than 1 kg and of a free-at-frontier value (2) not less than 396-82 ECU per 100 kg net weight,  pieces packed in vacuum or in inert gas (3), of a net weight not exceeding 450 g and of a free-at-frontier value (2) of not less than 430-67 ECU per 100 kg net weight Switzerland 9-07 (c) ex 04.04 A Emmentaler, GruyÃ ¨re , Sbrinz, and BergkÃ ¤se, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months :  Whole cheeses with rind (') (a), subject to an annual tariff quota of : (a) 5 000 tonnes originating in Austria, (b) 2 950 tonnes originating in Finland  Pieces packed in vacuum on in inert gas, with rind (') (a) on at least one side , of a net weight of not less than 1 kg but less than 5 kg, subject to an annual tariff quota of : (a) 3 000 tonnes originating in Austria, (b) 1 350 tonnes originating in Finland Austria, Finland 18-13 (d) ex 04.04 E I b) 1 Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 100 kg net weight of not less than :  277-96 ECU in the case of whole cheeses (') (b),  296-10 ECU in the case of cheeses of a net weight of not less than 500 g,  308-19 ECU in the case of cheeses of a net weight of less than 500 g, subject to an annual tariff quota of 3 250 tonnes for 1982 Canada 12-09 5. 7 . 82 Official Journal of the European Communities No L 196/5 CCT heading No Description Countryof origin Import levy in ECU per 1 00 kg net weight (e) ex 04.04 E I b) 1 Whole cheddar cheeses (') (b), of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at-frontier value of not less than 271-92 ECU per 100 kg net weight, subject to an annual tariff quota of 9 000 tonnes Australia, New Zealand 12-09 (f) ex 04.04 E I b) 1 and ex 04.04 E I b) 2  Cheddar and  Other cheeses falling within subheading 04.04 E I b) 2, intended for processing, of a free-at-frontier value (2) of not less than 247-74 ECU per 100 kg net weight, subject to an annual tariff quota of 3 500 tonnes Australia, New Zealand 12-09 (g) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (4), of a free-at-frontier value of not less than 243 ECU per 1 00 kg net weight and of a fat content not exceeding 56 % by weight, in the dry matter Switzerland 36-27 (h) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (4), of a free-at-frontier value of not less than 243 ECU per 100 kg net weight and of a fat content not exceeding 56 % by weight, in the dry matter, subject to an annual tariff quota of (a) 3 700 tonnes originating in Austria, (b) 500 tonnes originating in Finland Austria, Finland 36-27 (i) ex 04.04 E I b) 2 Tilsit, of a fat content not exceeding 48 % by weight, in the dry matter Romania, Switzerland 77-70 (k) ex 04.04 E I b) 2 Tilsit, of a fat content exceeding 48 % by weight, in the dry matter Romania, Switzerland 101-88 (1) ex 04.04 E I b) 2 Kashkaval Bulgaria, Hungary, Israel , Romania, Turkey 65-61 (m) ex 04.04 E I b) 2 Cheese of sheep's milk or buffalo milk, in containers con ­ taining brine, or in sheepskin or goatskin bottles Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus 65-61 (n) ex 04.04 E I b) 2 Tilsit, not pressed, matured for at least one month, and ButterkÃ ¤se, subject to an annual tariff quota of 1 500 tonnes, originating in Austria Austria 55-00 (o) ex 04.04 C and ex 04.04 E I b) 2  Blue-veined cheese, not grated or powdered, and  Edam with a fat content by weight, in the dry matter, of more than 40 % but less than 48 % , put up in forms of a net weight not exceeding 350 g (known as Geheimrat ­ kÃ ¤se), subject to an annual tariff quota of 800 tonnes, originating in Austria Austria 50-00 No L 196/6 Official Journal of the European Communities 5. 7 . 82 CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (p) ex 04.04 E I b) 2 Feta and Kefalotyri, made from cow's milk, of a fat content not exceeding 48 % by weight, in the dry matter, subject to an annual tariff quota of 1 50 tonnes, originating in Austria Austria 50-00 (q) ex 04.04 E I b) 2 Finlandia, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 100 days, in rectangular blocks of a net weight of not less than 30 kg, subject to an annual tariff quota of 2 900 tonnes Finland 18-13 (') (a) 'Whole cheeses, with rind means whole cheeses of the following net weights :  Emmentaler : not less than 60 kg but not more than 130 kg inclusive,  Gruyere : not less than 20 kg but not more than 45 kg inclusive,  Bergkase : not less than 20 kg but not more than 60 kg inclusive,  Appenzell : not less than 6 kg but not more than 8 kg inclusive,  Vacherin fribourgeois : not less than 6 kg but not more than 10 kg inclusive,  Tete de moine : not less than 0-700 kg but not more than 4 kg inclusive . For the purposes of these provisions , ' rind' is defined as follows : 'The rind of such cheeses is the outer layer formed from the cheese itself, having a distinctly more solid consistency and a distinctly darker colour.' (b) 'Whole cheddar cheeses ' means :  whole cheeses of a net weight of not less than 33 kg but not more than 44 kg inclusive,  cubic blocks or parallelepipeds of cheese of a net weight of not less than 10 kg. (2) 'Free-at-frontier value ' means the free-at-frontier price or fob price in the country of exportation, plus a fixed amount, where appropriate, for delivery costs to the customs territory of the Community . (3) The concession shall apply to vacuum-packed pieces of a net weight of less than 450 g provided that the packings of such goods bear at least the following particulars :  the name of the cheese ,  the fat content by weight in the dry matter,  the packer responsible ,  the country of origin of the cheese . (4) The expression 'put up for retail sale shall be taken to apply to cheese put up in immediate packings of a net weight not ex ­ ceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. CERTIFICATE I MA 1ANNEX II 1 . Seller 2 . Serial No of issue ORIGINAL CERTIFICATE for the admission of certain milk products to certain headings or subheadings of the Common Customs Tariff 3 . Buyer 4. Number and date of invoice 5 . Country of origin 6 . Member State of destination IMPORTANT A. A separate certificate must be made out for each form of presentation of each product . B. The certificate must be in an official language of the European Economic Community . It may also contain a translation into the official lan ­ guage or one official language of the exporting country. C. The certificate must be made out in accordance with the Community provisions in force . D. The original and , where appropriate , a copy of the certificate must be presented to the customs office in the Community at the time when the product is being put into free circulation . 8 . Gross weight ( kg ) 7 . Marks , numbers , number and kind of packages ; detailed description of product and particulars of its form of presentation 9 . Net weight ( kg ) 10 . Raw material used 11 . Fat content by weight ( kg ) referred to dry matter 12 . Water content by weight ( kg ) in non-fat matter 13 . Fat content by weight ( kg ) 14 . Ripening period 15 . Community free-at-frontier price per 100 kg net weight ( in ECU ) equal to or more than : (') D e le te a s appropr iate . (*) T h is cl a u se is d e le te d fo r ch ee se s o f sheep's o r b u ff a lo mil k , fo r Glaru s , T ils it a n d B u tt e rk a se a n d fo r sp ec ia l m ilk fo r infants. 16 . Observations : ( a ) tariff quota (') ( b ) intended for processing (') 17 . IT IS HEREBY CERTIFIED  that the particulars set out above are accurate and comply with the Community provisions in force,  that for the products described above , no discount , refund , or any other rebate will be granted to the buyer, which may lead to the product in question having a value less than the minimum import value fixed for such product (2 ). Place : Year Month Day18 . Issuing agency ( Signature and stamp of issuing agency) class="page"> 5. 7 . 82 Official Journal of the European Communities No L 196/9 ANNEX III RULES FOR COMPLETING CERTIFICATES The following must be completed, in addition to boxes 1 to 6, 9 , 17 and 18 : A. As regards special milk for infants falling within subheading 04.02 B I a) of the Common Customs Tariff : 1 . Box 7 by specifying 'special " milk for infants which is free from toxicogenic or pathogenic germs and contains per gram less than 1 0 000 revivifiable aerobic bacteria and less than two coliform bacteria', 2. Box 10 by specifying 'exclusively home-produced cows' milk', 3 . Box 13 by specifying 'exceeding 10 % but not exceeding 27 %'. B. As regards Emmentaler, Guyere , Sbrinz, Bergkase , Appenzell, Vacherin fribourgeois or Tete de moine cheese falling within subheading 04.04 A of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate, 'Emmentaler cheese , 'GruyÃ ¨re cheese , 'Sbrinz cheese , 'Bergkase cheese', 'Appenzell cheese', 'Vacherin fribourgeois cheese' or 'TÃ ªte de moine cheese' and, as appropriate , 'in whole cheeses , with rind , 'in pieces packed in vacuum or in inert gas, with rind on at least one side, and of a weight of not less than 1 kg but less than 5 kg', ' in pieces packed in vacuum or in inert gas , with rind on at least one side, and of a net weight of not less than 1 kg', ' in pieces packed in vacuum or in inert gas, of a net weight not exceeding 450 g', 2. Box 10 by specifying 'exclusively home-produced cows' milk', 3 . Box 1 1 by specifying 'at least 45 % , 4. Boxes 14 and 15 ; in the case of products originating in Austria or Finland, however, box 15 need not be completed . C. As regards Glarus herb cheese (known as Schabziger) falling within subheading 04.04 B of the Common Customs Tariff : 1 . Box 7 by specifying 'Glarus cheese (known as Schabziger)', 2. Box 10 by specifying 'exclusively home-produced skimmed milk with finely-ground herbs added'. D. As regards the processed cheeses listed under (g) in Annex I and falling within subheading 04.04 D I of the Common Customs Tariff : 1 . Box 7 by specifying 'processed cheese , put up in immediate packaging of a weight not ex ­ ceeding 1 kg containing portions or slices each weighing not more than 100 g', 2 . Box 10 by specifying 'exclusively home-produced Emmentaler, Gruyere and Appenzell and possibly as an addition, Glarus herb cheese (known as Schabziger)', 3 . Box 1 1 by specifying 'not more than 56 % ', 4. Box 15 ; in the case of products originating in Austria or Finland, however, Box 15 need not be completed. E. As regards cheddar cheese listed under (d) in Annex I and falling within subheading 04.04 E I b) 1 of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate : 'whole cheddar cheeses', 'cheddar cheeses in forms other than whole cheeses, of a net weight of not less than 500 g', 'cheddar cheese in forms other than whole cheeses , of a net weight of less than 500 g', No L 196/ 10 Official Journal of the European Communities 5. 7 . 82 2 . Box 10 by specifying 'exclusively unpasteurized home-produced cows milk , 3 . Box 1 1 by specifying 'at least 50 % ', 4 . Box 14 by specifying 'at least nine months', 5 . Boxes 15 and 16 by specifying the period for which the quota is valid . F. As regards cheddar cheeses listed under (e) in Annex I and falling within subheading 04.04 E I b) 1 of the Common Customs Tariff : 1 . Box 7 by specifying 'whole cheddar cheeses , 2 . Box 10 by specifying 'exclusively home-produced cows' milk', 3 . Box 1 1 by specifying 'at least 50 % ', 4 . Box 14 specifying 'at least three months', 5 . 1 Boxes 1 5 and 1 6 by specifying the period for which the quota is valid. G. As regards cheddar cheese intended for processing as listed under (f) in Annex I and falling within subheading 04.04 E I b) 1 of the Common Customs Tariff : 1 . Box 7 by specifying 'whole cheddar cheeses', 2 . Box 10 by specifying 'exclusively home-produced cows' milk', 3 . Boxes 15 and 16 by specifying the period for which the quota is valid . H. As regards Tilsit and Butterkase cheeses listed under (i) and (k) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying as appropriate , 'Tilsit cheese' or 'Butterkase cheese', 2. Box 10 by specifying 'exclusively home-produced cows' milk', 3 . Boxes 11 and 12 . I. As regards Kashkaval cheeses listed under ( 1 ) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying 'Kashkaval cheese', 2 . Box 10 by specifying 'exclusively home-produced sheep's milk', 3 . Boxes 11 and 12. K. As regards cheeses of sheep s milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles, as listed under (m) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate , 'cheese of sheep's milk' or 'cheese of buffalo milk' and 'in containers containing brine' or ' in sheepskin or goatskin bottles', 2 . Box 10 by specifying, as appropriate, 'exclusively home-produced sheep's milk' or 'exclusively home-produced buffalo milk', 3 . Boxes 11 and 12 . L. As regards other cheese , other than cheddar, intended for processing, as listed under (f) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying 'exclusively home-produced cows' milk', 2 . Boxes 15 and 16 by specifying the period for which the quota is valid . 5. 7. 82 Official Journal of the European Communities No L 196/ 11 M. As regards Edam cheese listed under (o) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying 'Edam cheese in forms of a net weight not exceeding 350 g (kown as Gheimratskase)', 2. Box 1 1 by specifying 'not less than 40 % but less than 48 % '. N. As regards blue-veined cheeses listed under (o) in Annex I and falling within subheading 04.04 C of the Common Customs Tariff : Box 7 by specifying 'blue-veined cheese, not grated or powdered'. O. As regards Feta and Kefalotyri cheeses listed under (p) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate , 'Feta' or 'Kefalotyri ', 2. Box 10 by specifying 'exclusively home-produced cows' milk', 3 . Box 11 by specifying 'less than 48 % '. P. As regards Finlandia cheeses listed under (q) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying 'Finlandia cheese in rectangular blocks, of a net weight of not less than 30 kg'. 2 . Box 1 1 by specifying 'at least 45 % ', 3 . Box 14 by specifying 'at least 100 days '. No L 196/ 12 Official Journal of the European Communities 5 . 7 . 82 ANNEX IV Non-member country CCT subheading and description Issuing agency Name Location Australia 04.04 E I b) 1 and 04.04 E I b) 2 Cheddar and cheese for processing Department of Primary Industry Canberra Austria 04.04 A 04.04 C 04.04 D 04.04 E I b) 2 04.04 E I b) 2 Emmentaler GruyÃ ¨re BergkÃ ¤se Blue-veined cheese Processed cheese Edam Tilsit and ButterkÃ ¤se Feta and Kefalotyri Milchwirtschaftsfonds and Ã sterrei ­ chische HartkÃ ¤se Export-Gesellschaft, either jointly or separately Vienna InnsbrÃ ¼ck Bulgaria 04.04 E I b) 2 Kashkaval and cheeses of sheep's milk or buffalo milk Darjavna Inspectzia za Kontrol na Stokite za Iznos (DIKSI) Sofia Canada 04.04 E I b) 1 Cheddar Canadian Dairy Commission Commission canadienne du lait Ottawa Cyprus 04.04 E I b) 2 Cheeses of sheep's milk or buffalo milk Ministry of Commerce and Industry Nicosia Finland 04.04 A 04.04 D 04.04 E I b) 2 Emmentaler, GruyÃ ¨re Processed cheese Finlandia Maitotaloustuotteiden Tarkastuslaitos Helsinki Hungary 04.04 E I b) 2 Kashkaval and cheeses of sheep's milk or buffalo milk TejtermÃ ©kek Magyar Aliami Elle ­ nÃ ¶rzÃ ¶ Allomasa Budapest Israel 04.04 E I b) 2 Cheeses of sheep's milk Ministry of Industry and Trade, Food Division Jerusalem New Zealand 04.04 E I b) 1 and 04.04 E I b) 2 Cheddar and cheese for processing New Zealand Dairy Board Wellington Romania ex 04.04 E I b) 2 04.04 E I b) 2 Tilsit Kashkaval and cheeses of sheep's milk or buffalo milk Officiul de Control al Marfurilor Bucharest Switzerland 04.04 B I a) Special milk for infants Office fÃ ©dÃ ©ral de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique Berne 04.04 A Appenzell Office commercial pour le fromage d'Appenzell St. Gallen 04.04 A Emmentaler, GruyÃ ¨re , Sbrinz Union suisse du commerce de fromage SA Berne 5. 7. 82 Official Journal of the European Communities No L. 196/ 13 Non-member country CCT subheading and description Issuing agency Name Location Switzerland (cont'd) 04.04 A Vacherin fribourgeois, TÃ ªte de moine SociÃ ©tÃ © suisse des fabricants de fromages Ã pÃ ¢te molle et mi-dure SFPM Berne 04.04 B Glarus herb cheese Chambre de commerce glaronaise and SociÃ ©tÃ © suisse des fabricants de fromages aux herbes Ã ri Glarus 04.04 D Processed cheese Union suisse du commerce de fromage SA Berne 04.04 E I b) 2 Tilsit Central suisse du Commerce du Tilsit and Office fÃ ©dÃ ©ral de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique Weinfelden Berne Turkey ex 04.04 E I b) 2 Kashkaval and cheeses of sheep's milk or buffalo milk TC Tarim Bakanligi Veterinary services of the Tarim Bankanligi at various locations in Turkey